Case: 13-60796      Document: 00512731293         Page: 1    Date Filed: 08/12/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals

                                    No. 13-60796
                                                                                      Fifth Circuit

                                                                                    FILED
                                  Summary Calendar                            August 12, 2014
                                                                               Lyle W. Cayce
EDUARDO ESPINOSA VELASCO,                                                           Clerk


                                                 Petitioner

v.

ERIC H. HOLDER, JR., U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A087 897 443


Before JOLLY, GRAVES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Eduardo Espinosa Velasco, a native and citizen of Mexico, petitions for
review of the decision of the Board of Immigration Appeals (BIA) affirming the
immigration judge’s (IJ’s) order denying his application for withholding of
removal. To be eligible for withholding of removal, an applicant must prove a
“clear probability” of future persecution. See Majd v. Gonzales, 446 F.3d 590,
595 (5th Cir. 2006). “A clear probability means that it is more likely than not


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60796      Document: 00512731293     Page: 2    Date Filed: 08/12/2014


                                   No. 13-60796

that the applicant’s life or freedom would be threatened by persecution on
account of either his race, religion, nationality, membership in a particular
social group, or political opinion.” Roy v. Ashcroft, 389 F.3d 132, 138 (5th Cir.
2004).
      Before both the IJ and the BIA, Velasco identified the relevant group as:
“law abiding individuals in the state of Puebla, Mexico, where people such as
respondent are killed by the outlaws, including ‘Zetas,’ and where the
government cannot or will not protect respondent.”          The IJ and the BIA
determined that the identified group was not a particular social group for
purposes of withholding of removal.           Velasco does not challenge that
determination but instead argues that the IJ mistakenly identified the
relevant group as “wealthy people” when it should have identified the group as
consisting of business or land owners.
         Judicial review of a final removal order is available only where the alien
has exhausted all administrative remedies of right. 8 U.S.C. § 1252(d)(1).
Because the exhaustion requirement is statutorily mandated, an alien’s failure
to exhaust an issue before the BIA is a jurisdictional bar to this court’s
consideration of the issue. Wang v. Ashcroft, 260 F.3d 448, 452 (5th Cir. 2001).
Velasco failed to exhaust his administrative remedies by failing to raise before
the BIA the argument he raises in his petition for review. Velasco did not
argue in the proceedings before the BIA that the particular social group to
which he belonged consisted of business or land owners or that the IJ
mistakenly identified the particular social group in which he claimed inclusion.
Furthermore, Velasco has not asserted that his administrative remedies were
inadequate. See Omari v. Holder, 562 F.3d 314, 323 (5th Cir. 2009).
      Accordingly, the issues raised in Velasco’s petition for review are
unexhausted, and the petition is DISMISSED for lack of jurisdiction.



                                         2